FILED
                            NOT FOR PUBLICATION
                                                                            FEB 18 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DAOHUA YU,                                       No. 11-70987

              Petitioner,                        Agency No. A099-717-691

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                         Submitted February 11, 2016**
                  University of Hawaii Manoa, Honolulu, Hawaii

Before: GRABER, BYBEE, and CHRISTEN, Circuit Judges.

      The facts and procedure of this case are familiar to the parties, and we do not

repeat them here. For the reasons below, we deny Yu’s petition for review.

      First, Yu was not denied due process by the Immigration Judge’s reliance on

the asylum officer’s notes, even though the asylum officer was not available for

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cross-examination. Due process requires that the government “make a reasonable

effort . . . to afford the alien a reasonable opportunity to confront the witnesses

against him.” Cunanan v. INS, 856 F.2d 1373, 1375 (9th Cir. 1988). That

occurred here when the IJ continued the case so that the asylum officer could be

found, the government tried to contact him, and was then informed that the asylum

officer had retired and could not be located. Yu’s reliance on Cunanan and

Cinapian v. Holder, 567 F.3d 1067, 1077 (9th Cir. 2009), is unavailing. In

Cunanan, we noted that the government “failed to make any reasonable effort to

produce” a hearsay declarant whose testimony was used against the petitioner. 856
F.2d at 1375 (emphasis added). And in Cinapian we noted that the proper remedy

when evidence was introduced of which the petitioner was unaware was to grant a

continuance. 567 F.3d at 1076–77. Here, the government made efforts to produce

the asylum officer, and a continuance was granted.

      Second, substantial evidence supports the IJ’s adverse credibility finding.

See 8 U.S.C. § 1252(b)(4)(B); Khan v. Holder, 584 F.3d 773, 776 (9th Cir. 2009).

It appears Yu initially told the asylum officer he had been detained, providing a

detailed description of a 15-day detention. But before the IJ, Yu changed course

and said that all he told the asylum officer was that he was threatened with




                                           2
detention. That inconsistency was sufficient to support an adverse credibility

finding.

      Petition DENIED.




                                         3